U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 (AMENDMENT NO. 9) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ROYAL SPRING WATER, INC. (Name of small business issuer in its charter) Nevada 2086 680606167 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Alex Hazan 14553 Delano Street Suite 217 Van Nuys, California 91411 (818) 902-3690 (Address and telephone number of principal executive offices and principal place of business) Anslow & Jaclin, LLP 195 Route 9, Suite 204 Manalapan, NJ 07726 (732) 409-1212(Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o We are filing this amendment to Royal Spring Water Form SB-2/A-9 to include executed copies of exhibit 10.15, and exhibit 10.16. TABLE OF CONTENTS PART 1. INFORMATION REQURIED IN PROSPECTUS Page PROSPECTUS SUMMARY 5 SUMMARY FINANCIAL DATA 6 RISK FACTORS 7 USE OF PROCEEDS 10 DETERMINATION OF THE OFFERING PRICE 11 DIVIDEND POLICY 11 SELLING SHAREHOLDERS 11 PLAN OF DISTRIBUTION 14 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 14 SECURITY OWNERSHIP OF BENEFICIAL OWNERS AND MANAGEMENT 17 DESCRIPTION OF COMMON STOCK 17 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 18 INTEREST OF NAMED EXPERTS AND COUNSEL 18 DISCLOSURE OF SEC POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 19 DESCRIPTION OF BUSINESS 19 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND PLAN OF OPERATION 23 DESCRIPTION OF PROPERTY 28 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 30 MARKET VALUE FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 30 EXECUTIVE COMPENSATION 31 ADDITIONAL INFORMATION 33 Item 27. Exhibits and Financial Statement Schedules a. Exhibits. Exhibit Number Description 2.1 Acquisition Agreement (1) 3.1 Articles of Merger (1) 5.1 Opinion and Consent of Anslow & Jaclin, LLP 10.1 Commercial Lease Agreement (1) 10.2 Purchasing Agreement * 10.3 Securities Purchase Agreement * 10.4 Form of Convertible Note** 10.5 Form of Registration Rights Agreement** 10.6 Form of Common Stock Purchase Warrant** 10.7 Redacted Purchase and Supply Agreement*** 10.8 Redacted Purchase and Supply Agreement*** 10.9 Redacted Purchase and Supply Agreement*** 10.10 Redacted Purchase and Supply Agreement*** 10.11 Redacted Purchase and Supply Agreement*** 10.12 Redacted Purchase and Supply Agreement*** 10.13 Redacted Purchase and Supply Agreement*** 10.14 Redacted Purchase and Supply Agreement*** 10.15 Redacted Distributorship Agreement**** 10.16 Redacted Master Broker Agreement**** 16.1 Letter on Change in Accountant (1) 23.1 Consent of Grobstein, Horwath & Company LLP * * Filed as an exhibit for the amended SB-2 filed with the SEC on June 6, 2007. ** Filed as an exhibit to the amended SB-2 filed with the SEC on August 21, 2007. *** Certain portions of the exhibit have been omitted based upon a request for confidential treatment.The non-public information has been filed with the Commission. **** We are filing this amendment to Royal Spring Water Form SB-2/A-9 to include executed copies of exhibit 10.15, and exhibit 10.16. (1) Incorporated by reference from our report on Form 10K-SB/A filed on June 7th, 2006 SIGNATURES In accordance with the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form SB-2 and authorizes this Registration Statement to be signed on its behalf by the undersigned, in the city of Van Nuys, State of California, on the 12th of October, 2007. ROYAL SPRING WATER, INC. /s/Alex Hazan Alex Hazan Chief Executive Officer and Principal Executive Officer /s/Harel Goldstein Harel Goldstein Principle Financial Officer and Principal Accounting Officer Each person whose signature appears below hereby constitutes and appoints, Alex Hazan, his or her true and lawful attorneys-in-fact with full power of substitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to thisRegistration Statement, and to sign a new registration statement filed to register additional securities pursuant to Rule 462(b) under the Securities Act of 1933, as amended, and to cause the same to be filed, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, hereby granting to said attorneys-in-fact and agent, full power and authority to do and perform each and every act and thing whatsoever requisite or desirable to be done in and about the premises, as fully to all intents and purposes as the undersigned might or could do in person, hereby ratifying and confirming all acts and things that said attorneys-in-fact and agents, or their substitutes or substitute, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons on the 12th of October, 2007, in the capacities indicated. Signature Date Title /s/ Alex Hazan October 12, 2007 Chief Executive Officer and Principal Executive Officer and Director Alex Hazan /s/ Harel Goldstein October 12, 2007 Principal Financial Officer and Principal Accounting Officer and Director Harel Goldstein
